Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A and sub-species A in the reply filed on 21 July 2022 is acknowledged.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 308, Fig. 3A.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one wall having a circular cross-section” of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “are disclosed” in line 2 is a phrase which can be implied, and should be removed.  Correction is required.  See MPEP § 608.01(b).

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 2, the use of the phrase “one wall having a circular cross-section” renders the claim vague and indefinite since:
the phrase appears to be double including the “one or more walls” of claim 1, line 3. Is this an additional wall to that of claim 1? 
it is unclear how the cross-section of one wall could be circular, and where that is supported in the instant specification. It is believed that --the at least one wall forms the well with a circular cross-section--, as the well itself could be a cylindrical arrangement (though not illustrated).
For Claim 4, the phrase “the one or more walls extend at least partially below a water table” appears to be limiting more than just the “device” as claimed in claim 1. Additionally, it appears that such a recitation would be particular to the user’s defined area of implementation, and thus, particular to the user. It is also unclear what structural features the limitation further requires.
For Claim 5, the recitation of “the well wall” is unclear since “one or more walls” has been established in Claim 1. It is recommended to replace this phrase with --the one or more walls of the well--.
For Claim 12, first, the preamble is unclear. What statutory category is being claimed? Further, “devices” fails to further limit --the devices-- of claim 1, of which it appears to attempt to claim. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 5035077) in view of Rudinger (US 2822765).
For Claim 1, Palmer discloses a device for growing plants (the device of Palmer is capable of containing and growing plants, as noted in the title and disclosure), the device comprising: 
a well (structure formed by elements 14, Fig. 1) formed at least partially below ground-level, the well having an opening (10) extending to or above ground-level and one or more walls (14) extending below ground-level (as illustrated in Figure 2 and as discussed in Column 2, lines 40-49, the structure is buried); and 
a vent formed in the well wall (as discussed in claim 8, “ventilation means, placed in an opening within one of said plurality of panels, for ventilating the unit;”), wherein the vent is adjustable to allow water to flow into the well and to prevent water from flowing into the well (the cooperative relationship between the ventilation means and the controller further discussed in claim 8 allows for the ventilation means to be controlled).
Palmer is silent to a well cap positioned above the well opening, wherein the well cap is configured to move between a first position directly in contact with the one or more walls and a second position at a distance above the one or more walls.
Rudinger, like prior art above, teaches an underground shelter (Fig. 1) further comprising a well cap (44) positioned above a well opening (48), wherein the well cap is configured to move between a first position directly in contact with the one or more walls (“Cover 44 is provided with a depending annular skirt which tightly fits onto an upper flange 46 of bombshelter escape hatch 48,” Col. 3, lines 25-27) and a second position at a distance above the one or more walls (in normal operation, in order for a user to use hatch 48, the cover 44 would be lifted using the mechanical jack 50, Col. 3, lines 27-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the entryway of Palmer with a cover operated by mechanical jack as taught by Rudinger, in order to allow the opening to be sealed tighter and opened easier.
For Claim 2, Palmer in light of Rudinger teaches the device of claim 1.
Palmer in light of Rudinger is silent to wherein the well includes one wall having a circular cross-section.
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to construct the well of Palmer in view of Rudinger (as best understood, and noted in the above 112, 2nd paragraph rejection) with a circular cross-section, in order to better fit inside of a property boundary or to avoid roots of established trees, for non-limiting example, and since applicant has not disclosed that this solves any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing an underground structure. In re Dailey and Eilers, 149 USPQ 47 (1966).
For Claim 3, Palmer in light of Rudinger teaches the device of claim 1, and Palmer further discloses wherein the well includes at least two walls (14).
For Claim 5, Palmer in light of Rudinger teaches the device of claim 1.
Palmer in light of Rudinger is silent to the number of vents in the ventilation means, and as such, is silent to wherein the well wall includes at least two vents.
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to provide at least two vents in the system of Palmer in light of Rudinger, in order to improve the performance of the ventilation system, by allowing for circulation, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For Claim 6, Palmer in light of Rudinger teaches the device of claim 1.
Palmer in light of Rudinger is silent to wherein the cap is at least one foot above the one or more walls when in the second position.
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the mechanical jack of Rudinger to hold the cover at a distance of at least one foot above the wall of Palmer in view of Rudinger, in order to provide enough space to look around outside and assess danger, for non-limiting example, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
For Claim 7, Palmer in light of Rudinger teaches the device of claim 1 and Rudinger further teaches further comprising at least one strut (50) configured to move the cap between the first position and the second position (Col. 3, lines 25-32).
For Claim 11, Palmer in view of Rudinger teaches the device of claim 1 and Palmer further discloses further comprising at least one moveable platform (trays 22, as discussed in the abstract, “Trays are adjustably stacked”) positioned horizontally or vertically within the well (each tray 22, Fig. 2, extends horizontally and is stacked vertically).
For Claim 12, Palmer in view of Rudinger is silent to a plurality of devices as recited in claim 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to provide more than one of the buried devices of Palmer in view of Rudinger, in order to fully use a particular property, or for multiple users to provide underground plant growing, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Rudinger as applied to claims 1-3, 5-7, 11, & 12 above, and further in view of Liu (CN 1337146) and Lin (WO 2007025418).
For Claim 4, Palmer in light of Rudinger teaches the device of claim 1.
Palmer in light of Rudinger is silent to wherein the one or more walls extend at least partially below a water table and the vent is formed in the well wall below the water table.
However, reclamation of ground water in underground structures is known in the art, as disclosed with the “a rainwater and residual liquid recycling pipe (3);” of Liu, leading into a reservoir tank (44) held within the interior of the structure, as illustrated in the figure.
Additionally, the reclamation of ground water from the water table is further known in the art, as discussed in Lin, “The position is driven into the water-absorbing nail, and the tubular cavity of the water-absorbing nail is filled with the water-absorbing material, so that the opening of the tail of the water-absorbing nail reaches below the water table, so that the water-absorbing material in the tubular cavity of the water-absorbing nail extends beyond the orifice of the head.”
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the device and associated ventilation means of Palmer in light of Rudinger such that the walls, and associated vents, extend below the water table, as rendered obvious by the disclosures of Liu and Lin, in order to passively accumulate water for growing the plants of Palmer. Such a modification would provide a more sustainable structure, with less requirements for resources like power and water.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Rudinger as applied to claims 1-3, 5-7, 11, & 12 above, and further in view of Lee et al. (WO 2011005064, “Lee”).
For Claim 8, Palmer in light of Rudinger teaches the device of claim 1.
Palmer in light of Rudinger is silent to wherein the cap is implemented with a transparent or an opaque material.
Lee, like prior art above, teaches an underground structure (title, disclosure) further comprising a roof implemented with a transparent or an opaque material. (“Greenhouse 80 according to the present invention is a glass or polycarbonate film of a transparent material” see translation provided).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the cover of Palmer in view of Rudinger implemented with a transparent or an opaque material as taught by Lee, in order to provide a supplemental natural light source to the contained plants, well known in the art to improve the overall health of contained plants. Such a modification would have been further obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obviousness. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Rudinger as applied to claims 1-3, 5-7, 11, & 12 above, and further in view of Elton (GB 2081333).
For Claim 9, Palmer in view of Rudinger teaches the device of claim 1.
Palmer in view of Rudinger is silent to wherein the cap is convex.
Elton, like prior art above, teaches an underground structure (title, disclosure) further comprising a convex cap (38, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the shape of the cap of Palmer in view of Rudinger to a convex shape as taught by Elton, in order to avoid gathering water, which would provide a breeding ground for unwanted insects, for example.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Rudinger as applied to claims 1-3, 5-7, 11, & 12 above, and further in view of Zhao (WO 03056117).
For Claim 10, Palmer in view of Rudinger teaches the device of claim 1 and Palmer further discloses further comprising a pump positioned in a base of the well, wherein the pump is configured to adjust the water present in the well (The pump discussed in “excess irrigation water is re-circulated by a pump,” Col. 3, lines 21-26).
Palmer is silent to the pump being configured to adjust an amount of water present in the well.
Zhao, like prior art above, teaches an underground building (disclosure), further comprising a reservoir held outside of the building (“The ecological building layer can be equipped with rainwater storage reservoirs and biogas facilities inside and outside the building,” per the attached translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the “reserve tank” of Palmer in view of Rubinger, to be outside of the structure as taught by Zhao, in order to provide more space for plants inside of the structure. Such a modification renders obvious the pump being configured to adjust an amount of water present in the well.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Zhang et al. (CN 108307924, “Zhang”) and Wolf (US 4584791).
For Claim 13, Palmer discloses a growing well for hydroponically growing a plant (the device of Palmer is capable of hydroponically growing algae, a plant), the growing well comprising: 
an underground structure (structure formed by elements 14, Fig. 1) having at least one wall (14), wherein the underground structure is configured to internally retain water (“Panels 14 also have interlocking edges that are air and water tight.” Col. 2, lines 19-20); 
a horizontally-oriented platform (24) coupled to the at least one wall of the underground structure (the entirety of the structure, when assembled, is coupled together, the floor 24 and wall panels 14 included).
Palmer is silent to the platform being affixed to the at least one wall, wherein the horizontally-oriented platform has an opening formed to accommodate a trunk of the plant;
a first set of adjustable straps affixed to the platform and extending underneath the platform, wherein the set of adjustable straps is configured to support a rootball of the plant; and a second set of adjustable straps affixed to the platform and extending above the platform, wherein the second set of adjustable straps are connected to a collar sized to fit around the trunk of the plant. 
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to affix the floor to at least one of the wall panels 14 of Palmer, in order to avoid gapping between the two structures, which could lead to injury or destruction of the equipment below the floor.
wherein the horizontally-oriented platform has an opening formed to accommodate a trunk of the plant;
a first set of adjustable straps affixed to the platform and extending underneath the platform, wherein the set of adjustable straps is configured to support a rootball of the plant; and 
a second set of adjustable straps affixed to the platform and extending above the platform, wherein the second set of adjustable straps are connected to a collar sized to fit around the trunk of the plant. 
Zhang, like prior art above, teaches a plant care device (title, disclosure) further comprising a horizontally-oriented platform (formed by the top of element 2) has an opening formed to accommodate a trunk of a plant (as illustrated in Figures 1 & 2, the device 2 has an opening for the trunk of a tree 8); 
a set of adjustable straps (stay ropes 4 with tensioners 7) affixed to the platform (via 24) and extending above the platform (Fig. 1), wherein the set of adjustable straps are connected to a collar (1) sized to fit around the trunk of the plant (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify a portion of the floor grating of Palmer with the platform and associated tree supporting devices as taught by Zhang as outlined above, in order to provide a more versatile underground structure additionally capable of supporting trees.
Wolf, like prior art above, teaches a plant growing device (title, disclosure) further comprising a flexible bag (“root sack,” illustrated in Figs. 4a-4d) affixed to the platform (through cooperation with the receiving orifices 47, Fig. 7) and extending underneath the platform (to support the roots, as described), wherein bag is configured to support a rootball of the plant (as discussed in Col. 3, lines 43-68 and Col. 6, line 57-Col. 7, line 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the platform, as modified above, with a flexible bag extending underneath to hold the roots of the supported plant as taught by Wolf, in order to ensure the optimal health of the plant, while ensuring that the plant does not destroy the integrity of the overall device.
Further Zhang teaches a set of adjustable straps (stay ropes 4 with tensioners 7) affixed to the platform (via 24). 
It would have been further obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the root sacks of the above-modified reference with comprising adjustable straps as taught by Zhang, in order to provide sufficient, but yielding, support to roots of a plant in its growing stage.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Special attention is drawn to US 2734313 A & DE 3742048 A1 for disclosure of the water table. Special attention is drawn to US 5337516 A, US 3274730 A, KR 20200095680 A, CN 104532942 A, & JP 5476500 B1 for similar aspects to the instant invention. The remaining references cited establish the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643